Citation Nr: 0530384	
Decision Date: 11/14/05    Archive Date: 11/30/05	

DOCKET NO.  03-16 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Propriety of the initial evaluation assigned for post-
traumatic stress disorder (PTSD), evaluated as 50 percent 
disabling prior to May 1, 2005, and as noncompensably 
disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1988 to October 1988 
and from September 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 RO decision that 
granted service connection for PTSD and assigned a 50 percent 
evaluation from June 12, 1998.  

An October 2004 RO decision proposed to reduce the evaluation 
assigned for the veteran's service-connected PTSD from 
50 percent to noncompensably disabling.  The veteran was 
notified of that proposal by official letter dated 
October 27, 2004.  A February 2005 RO decision reduced the 
evaluation assigned for the veteran's service-connected PTSD 
to noncompensable from May 1, 2005.


FINDING OF FACT

The veteran's service-connected PTSD, prior to May 1, 2005, 
was manifest by nightmares, estrangement from others, 
avoidance of reminders of the war, restricted affect, 
insomnia, irritability, and hypervigilance, but suicidal 
ideation, obsessional rituals which interfered with routine 
activities, illogical, obscure, or irrelevant speech, near 
continuous panic or depression, impaired impulse control, 
spatial disorientation and neglect of personal appearance and 
hygiene were not demonstrated; from May 1, 2005, the veteran 
does not have any symptoms that are related to PTSD.  



CONCLUSION OF LAW

The criteria for an initial evaluation greater than 
50 percent prior to May 1, 2005, or a compensable evaluation 
thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue. 

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

This is an initial rating.  Therefore, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.  

VA treatment records, including records relating to 
hospitalizations, dated in 1998, do not reflect that the 
veteran was diagnosed with PTSD.  An August 1998 VA treatment 
record reflects an assessment of depression disorder and rule 
out PTSD.  A subsequent hospital discharge summary, relating 
to a period of hospitalization in September and October 1998, 
reflects discharge diagnoses that include depressive 
disorder, simple phobia, and anxiety disorder, not otherwise 
specified.  

The report of a January 1999 VA psychiatric examination 
reflects diagnoses that include anxiety and depression, but 
indicates that the veteran does not meet the full criteria 
for a diagnosis of PTSD.  

May 1999 VA treatment records reflect that the veteran was 
informed that he did not have PTSD.  VA treatment records 
dated in June 2001 and April 2002 reflect diagnoses including 
major depressive disorder, and bipolar psychosis, but there 
is no indication that the veteran had PTSD.

The report of an April 2002 VA psychiatric examination 
reflects that the veteran had reasonably good grooming.  His 
speech fluency and articulation were unremarkable as were his 
speech tone and rate.  He was generally socially appropriate 
throughout the interview.  His affect was somewhat 
constricted and he did appear anxious at times.  He was 
oriented in all four spheres.  There was no suicidality or 
homicidality and the veteran denied that he desired or 
thought about suicide.  He also denied having any homicidal 
thoughts against any particular people.  He described his 
mood as upset and aggravated and a little bit despondent.  He 
reported interference with daytime activities from sleep 
impairment.  He denied any ritualistic behaviors.  His 
judgment for hypothetical situations was intact and his 
insight into his situation was apparent.  Remote memory and 
short-term recall were intact.  The examiner indicated that 
it appeared that the veteran had current diagnoses that 
included PTSD.  The examiner indicated that symptoms, signs 
and effects attributable to the PTSD included the veteran's 
nightmares of the war, exposure to stress, avoidance of 
reminders of the war, estrangement from others, restricted 
affect, insomnia, irritability, and hypervigilance.  The 
diagnoses included chronic PTSD and the examiner assigned a 
Global Assessment of Functioning of 55.  

VA treatment records, dated in 2001 and 2002, reflect lists 
of all problems and active problems which do not include 
PTSD.

The report of a May 2003 private psychological evaluation, 
accomplished in conjunction with a Social Security 
Administration (SSA) disability determination, reflects 
diagnoses that include major depression, recurrent, severe 
with psychotic features, PTSD, moderate to severe, 
generalized anxiety disorder, and personality disorder.  The 
GAF was indicated to be 35.  The report does not specify what 
symptoms are related to the veteran's PTSD.  

The reports of September 2003 VA psychological evaluation and 
addendum thereto reflect that the evaluator had access to and 
reviewed the veteran's complete medical records.  The 
assessment includes that the veteran's diagnosis was 
malingering and bipolar disorder, not otherwise specified, 
that appeared to encompass the symptoms recognized in past 
hospitalizations with depressive disorder, major depression, 
and bipolar disorder.  The examiner indicated, after thorough 
review and analysis, that the veteran did not have PTSD.  

The veteran's service-connected PTSD has been evaluated under 
the provisions of Diagnostic Code 9411 of the Rating 
Schedule.  Diagnostic Code 9411 provides that a 
noncompensable evaluation is assigned where a mental 
condition has been formally diagnosed, but symptoms are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  A 10 
percent evaluation will be assigned where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms are controlled by continuous medication.  
A 50 percent evaluation will be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
daily ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  

The Diagnostic and Statistical Manual of Mental Disorders 4th 
Ed. (DSM-IV) indicates that a GAF of 51 to 60 reflects some 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF of 31 to 40 
indicates some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood.  

Prior to May 1, 2005, symptoms that were associated with the 
veteran's PTSD were set forth most specifically in the report 
of an April 2002 VA examination.  None of these symptoms 
indicated that the veteran had suicidal ideations, 
obsessional rituals, intermittently illogical, obscure, or 
irrelevant speech, near continuous panic or depression 
affecting his ability to function independently on a daily 
basis, impaired impulse control, spatial disorientation, or 
neglect of personal appearance and hygiene.  Rather, the 
April 2002 VA examination indicates that the veteran did not 
experience any of these symptoms.  While the May 2003 SSA 
report reflects a diagnosis that includes PTSD, it does not 
indicate which symptoms, set forth in the report, are related 
to the PTSD rather than the other psychiatric disorders 
diagnosed in the report.  Consequently, this examination is 
not useful for rating purposes.  See 38 C.F.R. § 4.14 (2005) 
(Symptoms attributable to nonservice-connected disabilities 
may not be considered in evaluating the service-connected 
disability under consideration).   

In the absence of any competent medical evidence indicating 
that the veteran experienced symptoms that approximated those 
required for a 70 percent evaluation under Diagnostic 
Code 9411 of the Rating Schedule, and competent medical 
evidence indicating that he did not experience symptoms that 
approximated the criteria for a  70 percent evaluation, a 
preponderance of the evidence is against an evaluation 
greater than the 50 percent assigned prior to May 1, 2005.  

From May 1, 2005, the competent medical evidence indicates 
that the veteran does not have PTSD or residual disability 
therefrom.  Since this is an initial rating the veteran's 
PTSD may be evaluated by separate ratings during separate 
periods of time based on facts found.  See Fenderson.  The 
record reflects that the veteran was provided due process in 
conjunction with the reduction of the evaluation from 
50 percent to noncompensable.  However, because this is an 
initial rating, it is not a true reduction of a prior 
evaluation.  Id.

The veteran has offered testimony during his personal hearing 
before the undersigned in August 2005.  During that hearing, 
at page 7, he testified regarding nightmares he experienced.  
However, the veteran, as a lay person, is not qualified to 
offer a medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
his statements and testimony regarding any diagnosis or 
attempting to associate symptoms with any particular 
diagnosis will not be accorded any probative weight.  

The veteran's representative has pointed out that 38 C.F.R. 
§ 4.13 (2005) provides guidance regarding a change of 
diagnosis.  However, the record does not reflect that a 
change of diagnosis has occurred.  Rather, the record 
reflects that the veteran was diagnosed with multiple 
psychiatric disorders, including bipolar disorder and major 
depression prior to any diagnosis of PTSD ever being 
rendered.  The veteran's diagnosis of malingering and bipolar 
disorder is not a changed diagnosis because bipolar disorder 
was previously diagnosed and malingering is not a change of 
diagnosis.  Therefore, there is no indication that the 
diagnosis of PTSD was changed to another psychiatric 
diagnosis.

The current medical evidence, which reflects that the veteran 
does not have disability associated with PTSD, consists of a 
September 2003 psychological evaluation report and a 
September 2004 addendum thereto.  Because of the thoroughness 
with which these reports have been written, including 
reflecting the examiner's studied review of the record, as 
well as the completeness of the articulated reasons for 
arriving at the conclusion reached, the Board will accord 
these reports great probative weight.  Therefore, a 
preponderance of the evidence is against a finding that the 
veteran currently has symptoms that are manifestations of any 
PTSD.  

Since the veteran currently does not have symptoms that are a 
manifestation of PTSD, and under Diagnostic Code 9411 of the 
Rating Schedule, a noncompensable evaluation requires a 
mental condition that has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a preponderance of the evidence is against a 
finding that a compensable evaluation is warranted from 
May 1, 2005.  Although the veteran is prescribed psychotropic 
medication, the medication is not for PTSD.  Accordingly, a 
preponderance of the evidence is against a compensable 
evaluation for PTSD from May 1, 2005.  

Veterans Claims Assistance Act

VA has the duty to assist a veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant at 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b)(c).

The Court's decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  
The veteran appealed an October 2002 RO decision that granted 
service connection for PTSD.  Thus, he was not afforded VCAA 
notice with respect to the increased rating claim prior to 
the October 2002 decision.  However, he was afforded VCAA 
notice on the issue of service connection in August 2001, and 
was subsequently afforded VCAA notice on the issue of an 
increased rating in September 2003 and July 2005.  

Here the issue of an increased rating is a downstream issue 
of the original service connection claim adjudicated in 
October 2002.  VA's General Counsel has concluded that, if, 
in response to notice of its decision on a claim for which VA 
has already given the Section 5103(a) notice, VA receives a 
Notice of Disagreement that raises a new issue, Section 
7105(d) requires VA to take proper action and issue a 
Statement of the Case if the disagreement is not resolved, 
but Section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  This 
is the situation where we have a VCAA notice to the veteran 
that relates to establishing service connection, but we do 
not have a separate Section 5103(a) notice following the RO's 
grant of service connection and the veteran's Notice of 
Disagreement raising the downstream issue of an increased 
rating.  With consideration of the opinion of the General 
Counsel, a second Section 5103(a) notice regarding the 
downstream issue of an increased rating is not required.  
Further, as observed above, the veteran was provided 
additional VCAA notices by letters in September 2003 and 
July 2005.  Further, the May 2003 Statement of the Case 
provided him with VCAA implementing regulations.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper VA process.  The VCAA 
notices were provided to him as set forth above, as well as 
him being provided with VCAA implementing regulations.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.

The letters informed the veteran to provide any evidence in 
his possession that pertains to the claim, as well as 
informing him of what was necessary to substantiate his 
claims.  He was also informed of the information and evidence 
that VA would seek to provide, as well as what he was 
expected to provide.  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, since 
each of the four content requirements of the VCAA notice has 
been fully satisfied, there is no prejudicial error to the 
veteran.  

With respect to the VA's duty to assist, service medical 
records, VA medical records, Social Security records, and 
records relating to a State disability determination, 
including a private medical report, have been obtained.  The 
veteran has been afforded VA examinations and a personal 
hearing.  There is no indication that any additional relevant 
evidence exists.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.  


ORDER

An initial rating for PTSD greater than 50 percent prior to 
May 1, 2005, and 0 percent thereafter is denied.  



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


